Citation Nr: 0205412	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  01-02 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hospital in Columbia, Missouri


THE ISSUE

Entitlement to the payment or reimbursement of the cost of 
unauthorized medical treatment and services rendered from 
December 31, 1999 to January 2, 2000.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to August 
1968. He served in combat in Vietnam and was awarded the Air 
Medal.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision of the Department 
of Veterans Affairs Medical Center (VAMC) in Columbia, 
Missouri.

On his substantive appeal, the veteran requested a personal 
hearing before VA field personnel acting as agents of the 
Board.  A hearing was scheduled for September 27, 2001; the 
veteran failed to report.  


FINDINGS OF FACT

1.  The veteran was injured in a motor vehicle accident on 
December 31, 1999.  He received non-VA medical treatment for 
his injuries from December 31, 1999 to January 2, 2000 
without prior authorization from the VA.

2.  At the time of the veteran's unauthorized medical care, 
service connection was in effect for post-traumatic stress 
disorder, adenocarcinoma of the prostate and impotence.  The 
veteran's combined disability rating was 100 percent, later 
reduced to 60 percent.

3.  The unauthorized medical care was not for an adjudicated 
service-connected disability, or for a nonservice-connected 
disability associated with and held to have been aggravating 
an adjudicated service-connected disability.  The veteran did 
and does not have a total disability permanent in nature that 
had resulted from a service-connected disability, nor was he 
a participant in a rehabilitation program.


CONCLUSION OF LAW

VA reimbursement or payment for unauthorized medical expenses 
incurred in the course of private treatment of the veteran 
between December 31, 1999 and January 2, 2000 is not 
warranted.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 
17.120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking reimbursement for unauthorized medical 
expenses.  He was treated at a non-VA medical facilities from 
December 31, 1999 to January 2, 2000 for injuries which were 
sustained in a motor vehicle accident (MVA).  

In the interest of clarity, the Board will initially describe 
the factual background underlying this case.  The pertinent 
law and VA regulations will then be reviewed.  Finally, the 
Board will analyze the veteran's claim and render a decision. 

Factual background

The record reveals that the veteran was injured in a MVA just 
before 10 PM on New Years Eve, December 31, 1999.  It appears 
that his vehicle rolled over a number of times and that he 
was trapped inside for a time.  The veteran was transported 
by ambulance to St. John's Hospital in Springfield, Missouri 
and then by a Life-Flight to University of Missouri Hospital 
in Columbia, Missouri.  Various diagnostic testing, including 
a CAT scan of the brain, was accomplished.  The veteran was 
treated for lacerations of the right forearm and left 
eyebrow.  The record reveals that the veteran was released 
from the hospital on January 2, 2000.  He was billed $587.74 
by St. John's Hospital and a total of $737.50 by University 
Physicians.  There is no mention of alcohol involvement in 
the MVA.

At the time of the motor vehicle accident, the veteran had a 
30 percent rating in effect for post-traumatic stress 
disorder, a 100 percent rating in effect for adenocarcinoma 
of the prostate, and a zero percent rating in effect for 
impotence.  The veteran had a total combined service-
connected rating of 100 percent.

At present, the veteran's PTSD is rated as 50 percent 
disabling; adenocarcinoma of the prostate is now rated as 10 
percent; and impotence is still rated as noncompensably 
disabling.  The current combined disability rating is 60 
percent disabling.

Pertinent law and regulations

Unauthorized medical expenses

Under applicable law, to be entitled to reimbursement for 
medical expenses incurred without prior authorization from 
VA; the veteran must meet all of the following criteria, and 
establish:

(a) That treatment was either

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or

(3) for any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability; or

(4) for any illness, injury or dental condition in the case 
of veteran who is participating in a rehabilitation program 
under 38 U.S.C.A. Chapter 31; and

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available, and an attempt to use them beforehand, or to 
obtain prior VA authorization for the services required, 
would not have been reasonable, sound, wise, or practicable, 
or that treatment had been or would have been refused.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 1991).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107) (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence in order to prevail." 
To deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107 (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of the claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of these claims has proceeded in 
accordance with the provisions of the law and regulations.

(i.) Notice 

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  In this case, the veteran 
was provided a statement of the case in January 2001 
informing him of the laws and regulations governing his 
claim, as well as the reasons for the adverse decision.  The 
veteran has not indicated that there is any outstanding 
pertinent evidence.
 
(ii.) Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

In this case, there is no indication that additional 
pertinent evidence exists.  The veteran and his accredited 
representative have been accorded ample opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction at his request the veteran was 
scheduled for a personal hearing; he failed to report for the 
hearing.

In short, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.  

Discussion

It is clear from the record that the medical expenses in 
question were not authorized by VA.  The veteran contends 
that immediately following awakening on January 1, 2000, he 
requested that he be transferred to the VA Medical Center 
(VAMC) Columbia, Missouri.  He asserts that he was told that 
it would be next to impossible, as it was a holiday weekend.  
He reported that he later found out that the VAMC Columbia 
did not have an emergency room or trauma unit, and therefore 
would not have been able to have taken care of him anyway.

The veteran has thus asserted that his medical treatment was 
emergent in nature and that the VAMC in Columbia, Missouri 
was not available to treat him for his trauma.  The Board has 
no reason to doubt that such was the case.  Accordingly, for 
the purposes of this discussion, it is assumed that sections 
(b) and (c) of 38 C.F.R. § 17.120 (2001) have been met. 

However, the law and regulations do not provide for the 
reimbursement for the cost of unauthorized medical expenses 
unless all of the above noted requirements have been met.  
With respect to section (a), and for reasons explained in 
greater detail below, the record does not show that the 
treatment was  administered for an adjudicated service-
connected disability (i.e. PTSD, adenocarcinoma of the 
prostate and impotence).  The treatment was also not for a 
nonservice-connected disability that was aggravating an 
adjudicated service-connected disability.  Moreover, the 
veteran did, and does, not have a total disability permanent 
in nature resulting from a service-connected disability.  
Finally, he was not a participant in a qualifying 
rehabilitation program under 38 U.S.C. § Chapter 31.  See 
38 C.F.R. § 17.120 (2001).  

The treatment the veteran received from December 31, 1999 to 
January 2, 2000 was for manifestly lacerations and other 
injuries sustained in a MVA and not for any of his service-
connected disabilities.   However, in his substantive appeal 
dated January 29, 2001, the veteran stated as follows: "I 
drink to relieve the memories of Vietnam actions.  I submit 
that the drinking was related to the PTSD."  Although this 
statement is not completely clear, it could be interpreted as 
indicating contentions that his ingestion of alcohol caused 
the MVA; his drinking was due to his service connected PTSD; 
and therefore his injuries were due to his PTSD.

The veteran has a well-documented history of chronic alcohol 
dependence and is evidently not shy about operating motor 
vehicles while under the influence.  It was noted during a 
November 1994 VA hospitalization that he was on a three year 
period of  probation in Oklahoma from driving under the 
influence.  His history also includes numerous other alcohol-
related motor vehicle offenses, plus a 1973 motor vehicle 
accident in which his teeth were knocked out.  

Of record is a report of a March 1996 VA psychiatric 
examination of the veteran.     
diagnoses were: continuous alcohol dependence, substance 
induced mood disorder and PTSD.  An August 2000 VA 
examination resulted in diagnoses of continuous alcohol 
dependence and PTSD.  None of the medical evidence of record 
relates the veteran's alcoholism to his PTSD.  It is now 
well-established that a lay person without medical training, 
such as the veteran, is not competent to opine on medical 
matters such medical nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(2) 
["competent lay evidence" means any evidence not requiring 
specialized education, training or experience].

Given his track record, the Board could readily believe that 
the veteran may have imbibed on New Years Eve 1999-2000, but 
there is in fact no evidence in the record that the veteran's 
drinking caused the MVA, and the veteran himself does not say 
so in so many words.  Moreover, even if the MVA was alcohol 
related, the veteran is not service connected for alcoholism.  
Additionally, there is no competent medical evidence that his 
alcoholism is related to his service-connected PTSD.  For 
these reasons, the Board rejects the notion that the medical 
treatment for injuries sustained in the MVA was somehow 
related to the veteran's service-connected PTSD. 

Similarly, there is no evidence that the medical care was for 
a nonservice-connected disability associated with and 
aggravating a service-connected disability. 

At the time of the December 31, 1999 MVA, a 100 percent 
disability rating was in effect for service-connected 
prostate cancer, and a 100 percent combined rating was also 
in effect, both from December 11, 1997.  However, the 
regulation requires "a total disability permanent in nature 
resulting from a service-connected disability".  38 C.F.R. 
§ 17.120(a)(3) (2001) [emphasis added by the Board]. 
The veteran's service-connected prostate cancer was initially 
rated as 100 percent disabling under 38 C.F.R. § 4.115b, 
Diagnostic Code 7527.   In a Note to that diagnostic code, it 
is made clear that if there is no recurrence or metastasis, 
the cancer is to be rated on residuals as voiding dysfunction 
or renal dysfunction, which ever is dominant.  In fact, in an 
June 2000 rating decision, the disability rating was reduced 
to 10 percent, and the combined disability rating to 60 
percent, based on improvement in the veteran's condition 
shown during a March 2000 VA physical examination.  The 
rating decision stated "the evidence does not show that 
veteran's disability is permanent and total."  The Board has 
identified no evidence to the contrary.  It is thus clear 
that the requirement of a total disability permanent in 
nature has not been met. 

Finally, there is no evidence that the veteran was or is 
participating in a Chapter 31 rehabilitation program, and the 
veteran does not so contend.

Thus, none of the criteria in section (a) of 38 C.F.R. 
§ 17.120 are met.  Since (a), (b) and (c) are conjunctive, 
all three must be met for payment of the unauthorized medical 
treatment administered from December 31, 1999 to January 2, 
2000.  Because all three requirements for payment or 
reimbursement of unauthorized medical expenses have not been 
satisfied, the claim is denied.

In summary, for the reasons expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to reimbursement of the cost 
of unauthorized medical treatment.  The benefit sought on 
appeal is denied.


ORDER

Entitlement to the payment or reimbursement of the cost of 
unauthorized medical treatment and services rendered December 
31, 1999 to January 2, 2000 is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

